               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
_________________________________________________________________

ADRIENNE HALE,                   )
                                 )
     Plaintiff,                  )
                                 )
v.
                                 )     No. 18-2484-TMP
NANCY A. BERRYHILL, Acting       )
Commissioner of Social           )
Security,                        )
                                 )
     Defendant.                  )
________________________________________________________________

           ORDER AFFIRMING THE COMMISSIONER’S DECISION
_________________________________________________________________

     Before the court is plaintiff Adrienne Hale’s appeal from a

final   decision        of    the     Commissioner        of     Social     Security

(“Commissioner”) denying her application for Supplemental Security

Income (“SSI”) under Title XVI of the Social Security Act (“Act”),

42 U.S.C. §§ 1381-1385.           (ECF No. 1.)     The parties have consented

to the jurisdiction of the United States magistrate judge pursuant

to 28 U.S.C. § 636(c).            (ECF No. 9.)     For the following reasons,

the Commissioner’s decision is affirmed.

                             I.     FINDINGS OF FACT

     Hale applied for SSI on August 4, 2014.                   (R. 186-91.)         The

claims were denied initially and on reconsideration.                    (R. 91-106.)

At Hale’s request, an Administrative Law Judge (“ALJ”) held a

hearing and issued a written decision.             (R. 11-28.)      In her written

decision,   the   ALJ    first      found   that   Hale    had    not     engaged   in

substantial gainful activity since the application date.                    (R. 16.)
Second, the ALJ determined that Hale had severe impairments of

affective disorder, anxiety disorder, organic mental disorder, and

degenerative disc disease.           (R. 16.)        Third, the ALJ determined

Hale did not have an impairment or combination of impairments that

meets or medically equals the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.                 (R. 17.)

Next, the ALJ determined that Hale retained the residual functional

capacity (“RFC”) to perform medium work as defined in 20 C.F.R. §

404.1567(c) and 416.967(c) except she:

       is limited to performing simple, routine tasks. She can
       sustain concentration for no more than 2 hours before a
       break, and would work better with things rather than
       people. She can have occasional contact with supervisors,
       coworkers and the public. She can adapt to infrequent,
       gradually introduced changes in the workplace, but will
       likely be off task 10% of the workday.

(R. 19.)     Fourth, the ALJ found that Hale was capable of performing

past relevant work as a housekeeper or cleaner because “[t]his work

does   not   require       the   performance    of    work-related    activities

precluded by the claimant’s [RFC.]”            (R. 22.)    Thus, the ALJ found

that Hale was not disabled.              (R. 22.)         The Social Security

Administration’s (“SSA”) Appeals Council denied Hale’s request for

review,    making    the    ALJ’s   decision    the    final   decision    of   the

Commissioner.       (R. 1.)

       Hale filed the instant action on July 18, 2018.               (ECF No. 1.)

Hale argues that the ALJ’s assessment of the medical opinion

evidence was not supported by substantial evidence.               Specifically,

                                       -2-
Hale argues that the record does not support the ALJ’s reasons for

rejecting the opinions of her treating therapists.                      Hale also

argues that the ALJ failed to comply with SSR 06-03P, failed to

adequately consider all the factors identified in 20 C.F.R. §

416.927(c), and erroneously rejected her consistently low global

assessment functioning (“GAF”) scores.

                           II.    CONCLUSIONS OF LAW

A.     Standard of Review

       Under 42 U.S.C. § 405(g), a claimant may obtain judicial

review of any final decision made by the Commissioner after a

hearing to which he or she was a party.                  “The court shall have

power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.”          42 U.S.C. § 405(g).          Judicial review of

the    Commissioner’s     decision      is    limited    to   whether   there     is

substantial evidence to support the decision and whether the

Commissioner used the proper legal criteria in making the decision.

Id.; Winn v. Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir.

2015); Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v.

Comm’r      of   Soc.   Sec.,    486   F.3d    234,     241   (6th   Cir.   2007).

Substantial evidence is more than a scintilla of evidence but less

than    a   preponderance,       and   is    “such    relevant   evidence    as   a

reasonable mind might accept as adequate to support a conclusion.”

                                        -3-
Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524, 535 (6th Cir.

1981) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

     In   determining    whether    substantial     evidence      exists,   the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’”    Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).      If   substantial    evidence    is    found    to    support   the

Commissioner’s    decision,     however,    the   court    must   affirm    that

decision and “may not even inquire whether the record could support

a decision the other way.”         Barker v. Shalala, 40 F.3d 789, 794

(6th Cir. 1994) (quoting Smith v. Sec’y of Health & Human Servs.,

893 F.2d 106, 108 (6th Cir. 1989)).         Similarly, the court may not

try the case de novo, resolve conflicts in the evidence, or decide

questions of credibility.       Ulman v. Comm’r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506, 509

(6th Cir. 2007)).       Rather, the Commissioner, not the court, is

charged with the duty to weigh the evidence, to make credibility

determinations, and to resolve material conflicts in the testimony.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997);

Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990); Kiner v.

Colvin, No. 12-2254-JDT, 2015 WL 1295675, at *1 (W.D. Tenn. Mar.

23, 2015).

B.   The Five-Step Analysis

                                    -4-
       The Act defines disability as the “inability to engage in any

substantial     gainful     activity     by    reason      of    any    medically

determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for

a continuous period of not less than 12 months.”                     42 U.S.C. §

423(d)(1).     Additionally, section 423(d)(2) of the Act states that:

       An individual shall be determined to be under a
       disability only if his physical or mental impairment or
       impairments are of such severity that he is not only
       unable to do his previous work but cannot, considering
       his age, education, and work experience, engage in any
       other kind of substantial gainful work which exists in
       the national economy, regardless of whether such work
       exists in the immediate area in which he lives, or
       whether a specific job vacancy exists for him, or whether
       he would be hired if he applied for work. For purposes
       of the preceding sentence (with respect to any
       individual), “work which exists in the national economy”
       means work which exists in significant numbers either in
       the region where such individual lives or in several
       regions of the country.

Under    the   Act,   the   claimant    bears       the   ultimate     burden   of

establishing an entitlement to benefits.             Oliver v. Comm’r of Soc.

Sec., 415 F. App’x 681, 682 (6th Cir. 2011).              The initial burden is

on the claimant to prove she has a disability as defined by the

Act.     Siebert v. Comm’r of Soc. Sec., 105 F. App’x 744, 746 (6th

Cir. 2004) (citing Walters, 127 F.3d at 529); see also Born v.

Sec’y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir.

1990).    If the claimant is able to do so, the burden then shifts to

the    Commissioner   to    demonstrate       the   existence     of   available

employment     compatible     with     the     claimant’s       disability      and

                                       -5-
background.     Born, 923 F.2d at 1173; see also Griffith v. Comm’r of

Soc. Sec., 582 F. App’x 555, 559 (6th Cir. 2014).

      Entitlement to social security benefits is determined by a

five-step sequential analysis set forth in the Social Security

Regulations.     See 20 C.F.R. §§ 404.1520 & 416.920.              First, the

claimant must not be engaged in substantial gainful activity.               See

20 C.F.R. §§ 404.1520(b) & 416.920(b).             Second, a finding must be

made that the claimant suffers from a severe impairment.             20 C.F.R.

§§ 404.1520(a)(4)(ii) & 416.920(a)(5)(ii).            In the third step, the

ALJ determines whether the impairment meets or equals the severity

criteria set forth in the Listing of Impairments contained in the

Social    Security     Regulations.     See   20    C.F.R.   §§   404.1520(d),

404.1525, 404.1526.       If the impairment satisfies the criteria for a

listed impairment, the claimant is considered to be disabled.               On

the other hand, if the claimant’s impairment does not meet or equal

a listed impairment, the ALJ must undertake the fourth step in the

analysis and determine whether the claimant has the RFC to return

to any past relevant work.       See 20 C.F.R. §§ 404.1520(a)(4)(iv) &

404.1520(e).     If the ALJ determines that the claimant can return to

past relevant work, then a finding of not disabled must be entered.

Id.   But if the ALJ finds the claimant unable to perform past

relevant work, then at the fifth step the ALJ must determine

whether the claimant can perform other work existing in significant

numbers    in    the     national     economy.         See   20    C.F.R.   §§

                                      -6-
404.1520(a)(4)(v),   404.1520(g)(1),     416.960(c)(1)-(2).         Further

review is not necessary if it is determined that an individual is

not disabled at any point in this sequential analysis.         20 C.F.R. §

404.1520(a)(4).

C.   Whether Substantial Evidence Supports the ALJ’s Consideration
     of the Medical Opinion Evidence

     Hale first argues that the ALJ erred in assessing the opinions

of her treating therapists, Kimberly Rickels and Rachel Jones.

Both Rickels and Jones completed medical source forms suggesting

Hale had disabling-level mental limitations.            Hale concedes that

both Rickels and Jones are properly characterized as “other medical

sources” under the Social Security regulations.           See 20 C.F.R. §§

404.1502, 404.1513(a); Bowman v. Comm’r of Soc. Sec., 683 F. App’x

367, 374 (6th Cir. 2017); see also SSR 06-3P, 2006 WL 2329939 (Aug.

9, 2006).   “[O]ther-source opinions are not entitled to any special

deference.”   Hill v. Comm’r of Soc. Sec., 560 F. App’x 547, 550

(6th Cir. 2014).     An ALJ is only required to “generally . . .

explain the weight given to opinions for these ‘other sources[.]’”

Id. (quoting SSR 06-03P, 2006 WL 2329939, at *6).         Such explanation

should   “ensure   that   the   discussion   of   the    evidence   in   the

determination or decision allows a claimant or subsequent reviewer

to follow the adjudicator’s reasoning, when such opinions may have

an effect on the outcome of the case.”             SSR 06-03P, 2006 WL

2329939, at *6.    An exhaustive analysis of every regulatory factor


                                   -7-
is therefore not required.         See Francis v. Comm’r Soc. Sec. Admin.,

414 F. App’x 802, 804 (6th Cir. 2011); see also 20 C.F.R. §

416.927(c) (listing factors to be considered in evaluating medical

opinions).        Even so, reliance on only one factor may be cause for

remand.     See Watson v. Comm’r of Soc. Sec., No. 1:13–cv–105, 2014

WL 468851, at *9 (S.D. Ohio, Feb. 5, 2014); Carroll v. Colvin, No.

13–CV–456S, 2014 WL 2945797, at *3 (W.D.N.Y. June 30, 2014);

Shannon v. Astrue, No. 2:11–cv–00394–JCM, 2012 WL 7850900, at *9

(D. Nev. Oct. 9, 2012); see also Lands v. Comm’r of Soc. Sec.,

2:18-cv-249, 2018 WL 6167345, at *8 (S.D. Ohio Nov. 26, 2018)

(remanding where ALJ “failed to cite any of the relevant factors or

provide     any    form   of   substantive   analysis”)   (emphasis    added);

Desantis v. Comm’r of Soc. Sec., 24 F. Supp. 701, 710 (S.D. Ohio

June   4,   2014)     (remanding   because   it   was   not   clear   that   ALJ

considered SSR 06-3P factors and that treating mental health nurse

practitioner’s opinion should have been afforded some weight).

       The ALJ decided to give “partial weight” to Jones’s opinion

because it was “not consistent with mental status examinations

contained in mental health treatment records,” and “[f]or this same

reason, little weight . . . to the opinion of the claimant’s prior

therapist Kimberly Rickels.”          (R. 21-22.)       The consistency of a

medical opinion with other evidence in the record is one factor

that may be considered in evaluating medical opinion evidence.               See

SSR 06-03P, 2006 WL 2329939, at *4.            The ALJ’s discussion of the

                                       -8-
weight afforded Rickels and Jones’s opinions was sufficient to

allow a subsequent reviewer to follow the ALJ’s reasoning where the

ALJ made sufficient factual findings elsewhere to support his

conclusion.      See Crum v. Comm’r of Soc. Sec., 660 F. App’x 449, 457

(6th Cir. 2016) (citing Forrest v. Comm’r of Soc. Sec., 591 F.

App’x 359, 366 (6th Cir. 2014)).          Specifically, the ALJ previously

discussed       extensive   medical     treatment       records   from   Alliance

Healthcare system that “repeatedly” indicated normal recent and

remote    memory,      normal     attention      and    concentration,     normal

appearance,      eye   contact,    speech,    memory,      perception,   thought

processes, and concentration/attention, and that Hale demonstrated

cooperative behavior.         (R. 20-21.)        In light of these treatment

records, the ALJ afforded Rickels and Jones’s opinions partial and

little weight, respectively.          (R. 21.)    The ALJ was not required to

further discuss these treatment records a second time when stating

that Rickels and Jones’s opinions were inconsistent.               While the ALJ

could    have    discussed,     inter   alia,     the    length   of   treatment,

explanation of the opinions, area of expertise, or any other

regulatory factor, see SSR 06-03P, 2006 WL 2329939, at *4, such

additional explanation is not required.                   The ALJ sufficiently

stated a proper factor for analyzing these “other source” opinions

and sufficiently explained why she assigned the opinions the weight

that she did.       Substantial evidence supports this decision.



                                        -9-
      Hale also argues that Rickels and Jones’s opinions should have

been credited over David Goldstein, Ph.D., a private consultative

examiner, and Michael Guinle, Ph.D., a state agency consultative

examiner.        Specifically, Hale argues that Dr. Goldstein failed to

provide      a     definitive       explanation    for    her     alleged   symptom

magnification, and his “lack of familiarity with [Hale’s] whole

course of treatment detract from his suggestion” that she was

malingering.           (ECF No. 11 at 18.)         Hale also asserts that Dr.

Guinle stated that he suspected malingering because Hale’s symptoms

did   not    match      up   with   her    assertion   that     she   suffered    from

schizophrenia and bipolar disorder, when she had in fact been

diagnosed with both.          (Id. at 18-19.)      Thus, Hale argues that these

opinions do not provide substantial evidence for rejecting Rickels

and Jones’s assessments.

      The ALJ committed no legal error in assessing these opinions,

and her analysis is otherwise supported by substantial evidence.

The ALJ assigned less weight to Dr. Goldstein’s opinion because

“many   of       his   findings     were   based   upon   the    claimant’s      self-

assessments.”          (R. 21.)     She otherwise gave “appropriate weight to

the opinion of Dr. Goldstein to the extent that it is consistent

with the record as a whole.”                 There is no indication how Dr.

Guinle’s opinion even factored into the ALJ’s analysis.                       Hale’s

assertion that the ALJ somehow discredited Rickels and Jones’s

opinions in favor of Dr. Goldstein and Dr. Guinle is specious where

                                           -10-
the ALJ afforded Dr. Goldstein some weight, Rickels partial weight,

Jones little weight, and did not specifically discuss the weight

afforded Dr. Guinle.         Furthermore, as explained above, the ALJ

relied on other medical records, including the treatments at

Alliance Healthcare system, in evaluating Rickels and Jones’s

opinions.    The ALJ also relied on other medical opinions that Hale

apparently    takes    no    issue     with,    notably     the     State   agency

psychological consultant Michael Hammond, Ph.D.                And even if the

ALJ had accepted Dr. Guinle and Dr. Goldstein’s opinions over

Rickels and Jones’s, such determination is specifically reserved

for the ALJ, and this court may not reweigh the evidence.                      See

Shepard v. Comm’r of Soc. Sec., 705 F. App’x 435, 442 (6th Cir.

2017).      Substantial evidence – more than a mere scintilla -

therefore supports the ALJ’s decision.             See Kirk, 667 F.2d at 535.

     Hale finally argues that her consistent GAF score of 50

reflects    “serious   symptoms”       and    further    supports    Rickels   and

Jones’s assessments.        But as explained above, the ALJ considered

the medical evidence in the record and sufficiently explained her

rationale for assigning Rickels and Jones – “other sources” not

entitled to any special deference – the weight that she did.                   That

some other    evidence      in   the   record    might    support    a   different

conclusion is not a ground for remand where substantial evidence

supports the ALJ’s decision.           Such is the case here.

                                 III. CONCLUSION

                                       -11-
For these reasons, the Commissioner’s decision is AFFIRMED.

IT IS SO ORDERED.

                             s/ Tu M. Pham
                             TU M. PHAM
                             United States Magistrate Judge

                             May 3, 2019
                             Date




                         -12-
